Citation Nr: 0102488	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the RO notified the appellant in May 
1999 that the appellant had not submitted a timely notice of 
disagreement (NOD) with respect to the March 1998 rating 
decision and that it had become final.  It appears that the 
RO subsequently reopened the claim, and has continued to 
adjudicate it as a standard claim rather than as a claim to 
re-open requiring new and material evidence.  

The Board is of the opinion that the March 1998 rating 
decision did not become final because the appellant's April 
1998 response can, contrary to the RO's determination, 
reasonably be construed as a NOD with the March 1998 rating 
decision.  The appellant indicated his intent to appeal the 
decision and his desire to appoint a representative (which 
was done) to help handle his case on appeal.  He also made 
contentions attempting to explain why he should be entitled 
to basic eligibility and for VA benefits.  38 C.F.R. 
§ 20.201.  

Thus, the March 1998 rating decision did not become final, 
and the issue of whether new and material evidence has been 
presented to reopen the claim need not be addressed.  

Subsequent to the most recent Supplemental Statement of the 
Case (SSOC), the appellant submitted additional evidence 
consisting of a joint affidavit and a newspaper article.  

A remand to the RO for initial consideration of this evidence 
pursuant to 38 C.F.R. 20.1304(c) is not warranted because 
this additional evidence is not pertinent to the claim.  
38 C.F.R. § 20.1304(c).  

The joint affidavit is not pertinent because it duplicates 
information regarding the appellant's alleged service 
provided in previously submitted joint affidavits which have 
already been considered by the RO.  See 38 C.F.R. § 19.37(a).  

The newspaper article discusses a case in which the Ninth 
Circuit U.S. Court of Appeals discussed establishment of 
proof of military service under the U.S. command in World War 
II under the requirements established by the Immigration and 
Naturalization Service.  

The newspaper article is not pertinent to the issue at hand 
because qualifying service in the Philippine Army under the 
Immigration Act is not at issue in this case.  Instead, the 
pertinent issue in this case is qualifying service under 
Title 38 of the United States Code and the regulations.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Fazon v. 
Brown, 9 Vet. App. 319, 322 (1996) (distinguishing between 
veterans status for purposes of naturalization purposes and 
for purposes of veterans benefits).  

As the above-mentioned evidence has been determined to not be 
pertinent, the Board concludes that adjudication of this 
claim may proceed.  See 38 C.F.R. §§ 19.37(a), 20.1304(c).  

In October 2000 the appellant submitted a request for a 
change in representation.  The Board notes that this request 
was submitted more than 90 days after the date of the mailing 
of the notice of certification, April 3, 2000.  38 C.F.R. 
§ 20.1304(a).  

The appellant has not submitted any good cause reason for the 
delay in sending this request.  He merely requested that the 
request be granted even though his motion had been made more 
than 90 days after the notice of certification.  The Board is 
therefore of the opinion that a good cause reason for the 
delay has not been submitted.  38 C.F.R. § 20.1304(b).  

In light of the above, the Board will not take action with 
respect to the request for a change in representation at this 
time.  Instead, this request is referred to the RO for 
appropriate action.  38 C.F.R. § 20.1304(b)(1).  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Army of the United States (AUS), or the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1997 the appellant submitted an application for 
service connection of malaria and peptic ulcer disease.  The 
appellant reported serving in G Company, 2nd Battalion, 14th 
Infantry, "USAFIP-NL."

Pertinent documents submitted with this application included 
a certificate from the Armed Forces of the Philippines 
certifying that he had completed a course of training and was 
assigned to "B CO 1st ECB ECG."  

There is also a December 1989 affidavit certifying that the 
appellant had served in G Company, 2nd Battalion, 14th 
Infantry in the "USAFIP-NL."  

It was also reported that the appellant was part of a mass 
discharge without the benefit of compensation and that he was 
not duly processed by the United States Army during the 
demobilization period.  

In December 1997 the RO submitted a request to the United 
States Army Reserve Personnel Center (ARPERCEN) to verify the 
service of the appellant.  In February 1998 ARPERCEN 
responded that that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In April 1998 the appellant submitted an affidavit providing 
the same information as was provided in the December 1989 
affidavit.  

In June 1999 the appellant submitted an interview transcript 
in which two witnesses also confirmed that the appellant had 
served with them in the guerilla unit, G Company, 2nd 
Battalion, 14th Infantry.  It was also testified that this 
unit, including the appellant, was attached to liberation 
forces in July 1945.  

In November 1999 the appellant submitted an affidavit that 
restated the information provided in previous affidavits 
regarding the appellant's military service.  

Subsequent to this the appellant submitted two documents that 
do not have a date of receipt stamp.  The first is a copy of 
a pass, but does not specify who issued the pass.  The second 
is a copy of a certificate of honorable discharge from the 
Construction Corps of the Philippines.  It notes that the 
certificate was awarded as a testimonial of honest and 
faithful service to the Army of the United States.  

In January 2000 a personal hearing was conducted during which 
the appellant testified that he was a veteran in World War 
II.  Transcript, p. 2.  

During the hearing the appellant submitted a document 
detailing his account of his active service.  This document 
restates previous documentation of his service with G 
Company, 2nd Battalion, 14th Infantry.  

As noted in the introduction, in May 2000, the appellant 
submitted another affidavit which duplicated the statements 
of previous affidavits regarding the appellant's military 
service.  

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist him in developing facts pertinent to his 
contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  


The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (2000).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).  


For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  

Service department findings, therefore, are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  The RO sent a general request in December 1997.  

In February 1998, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant subsequently submitted affidavits as well as 
other evidence which essentially re-states the information he 
provided in his application and in the request for 
verification sent to ARPERCEN.  He also submitted a 
certificate of discharge from the Construction Corps of the 
Philippines.  

The above-mentioned documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  

Therefore, these documents may not be accepted by the Board 
as verification of the appellant's service for the purpose of 
receiving VA benefits.  

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  
Duro, supra.  

In light of the above, the claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

